Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 now includes the limitations of previous claims 13 and 14; the only independent claim now defines the claimed antibodies by six invariant CDRs, which overcomes the written description/enablement rejections and is allowable for reasons of record.
It is further noted that claims such as claim 47 require an HCDR2 of SEQ ID NO: 125, while claim 1 from which these claims depend does not recite SEQ ID NO: 125 as an option. However, in looking to the sequence listing, SEQ ID NOs: 101 and 125 are identical: GISSSGRYTGYADSVKG. Claim 1 provides for all of the dependent claim’s combination of sequences and referring to an identical sequence as SEQ ID NO: 101 vs 125 does not introduce a problem under §112(d), as the dependent claims are still providing a further limitation while not broadening the scope in any way. Further, the scope is clear as whether the sequence GISSSGRYTGYADSVKG is referred to as SEQ ID NO: 101 or 125, the sequence itself is clearly identified such that one of skill in the art is apprised of the metes and bounds of the claim.
Finally, claim 43 requires the heavy chain to have at least 90% identity to SEQ ID NO: 18, while claim 44—which depends from claim 43—requires the heavy chain to have at least 95% identity to SEQ ID NO: 20. Unlike SEQ ID NOs: 101 and 125, SEQ ID NOs: 18 and 20 are different sequences. However, there is nothing per se deficient with requiring a sequence to have a percent identity to two different sequences, so long as that scope actually encompasses a sequence. In this case, both SEQ ID NOs: 18 and 20 are 127 amino acids long, differing only at a single residue. As such, a sequence identical to SEQ ID NO: 18 is at least 95% identical to SEQ ID NO: 20 and vice-versa. Thus, this claim language is also allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Weidner/Primary Examiner, Art Unit 1649